     Case 1:17-cr-00102-NONE-SKO Document 28 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                   UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                        No. 1:17-cr-00102-NONE
12                      Plaintiff,
13           v.                                       ORDER REFERRING MOTION FOR
                                                      COMPASSIONATE RELEASE TO THE
14   MANUEL CHAVEZ-NAVARRO,                           FEDERAL DEFENDER’S OFFICE
15                      Defendant.                    (Doc. No. 25)
16

17

18           On September 11, 2017, defendant Manuel Chavez-Navarro was sentenced in this action.

19   (Doc. No. 23.) On March 29, 2021, defendant filed a pro se motion for compassionate release

20   pursuant to the First Step Act and 18 U.S.C. § 3582(c)(1)(A). (Doc. No. 25.)

21           Pursuant to General Order No. 595, the Federal Defender’s Office (“FDO”) is appointed

22   to represent defendant in connection with the motion for compassionate release. The FDO shall

23   have 60 days from the date of this order to file a supplement to defendant’s pro se motion or to

24   notify the court and the government it does not intend to file a supplement. Thereafter, absent

25   further order from the court amending the deadlines, the government shall have 30 days from the

26   date of the FDO’s filing to file an opposition to defendant’s motion. Any reply shall be filed

27   within 15 days of the filing of any opposition by the government.

28   /////
                                                      1
     Case 1:17-cr-00102-NONE-SKO Document 28 Filed 04/12/21 Page 2 of 2


 1          The Clerk of the Court is directed to include Assistant Federal Defenders Ann McClintock

 2   (Ann_McClintock@fd.org) and Carolyn Wiggin (Carolyn_Wiggin@fd.org) in the CM/ECF’s

 3   Notice of Electronic Filing in this action.

 4
     IT IS SO ORDERED.
 5

 6      Dated:     April 9, 2021
                                                       UNITED STATES DISTRICT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                   2
